—Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered October 31, 1997, convicting him of attempted burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of attempted burglary in the second degree (see, Penal Law §§ 110.00, 140.25 [2]) beyond a reasonable doubt (see, People v Mitteager, 44 NY2d 927; People v Van Etten, 162 AD2d 976; People v Crawford, 159 AD2d 583). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court properly refused to charge criminal trespass in the third degree as a lesser-included offense of attempted burglary in the second degree, since there is no reasonable view of the evidence that could lead to the conclusion that the defendant attempted unlawful entry into the premises for an innocent, rather than a criminal, purpose (see, People v Rohena, 183 AD2d 859).
The defendant’s remaining contentions are either unpre*496served for appellate review or without merit. Bracken, J. P., O’Brien, Sullivan and Luciano, JJ., concur.